Citation Nr: 0507034	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for compartment syndrome of 
the right lower leg.



INTRODUCTION

The veteran served on active duty from January 5, 1998 to 
March 15, 2000.

This appeal previously arose from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

The RO granted entitlement to service connection for 
multidirectional instability, status post surgical repair, 
right shoulder, with assignment of a 10 percent evaluation; 
instability and hyperlaxity of the left shoulder joint with 
assignment of a 10 percent evaluation; and bilateral plantar 
fasciitis with pes planus, with assignment of a 
noncompensable evaluation, all effective March 16, 2000, the 
day following the date of separation from active service.  

The RO also denied entitlement to service connection for 
compartment syndrome of the right lower leg.

In July 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In November 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran was diagnosed and treated for compartment 
syndrome of the right lower leg during active service.

2.  The VA examination of record shows that the veteran 
continues to be diagnosed with compartment syndrome of the 
right lower leg.


CONCLUSION OF LAW

Compartment syndrome of the right lower leg was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
initially seen in March 1998 with complaints of right leg 
pain and hitting his leg.


The veteran was diagnosed with a soft tissue injury.  In May 
1998 he was treated for complaints of pain and swelling while 
running the obstacle course.  The examination was considered 
abnormal, and he was found to have atrophy and tenderness to 
palpation.  Range of motion was full and symmetric.  X-rays 
and bone scan taken in June 1998 were negative for a stress 
fracture of the tibia.  The diagnostic impression was 
questionable compartment syndrome.

In December 1998 the veteran was seen with complaints of a 
burning sensation in his right lower extremity with radiation 
to the 4th and 5th digits.  The diagnostic impression was 
plantar fasciitis on the right.  

In January 1999 he was seen for symptomatology diagnosed as 
random right leg swelling not associated with any activity.  
The diagnostic impression was right tibial contusion and 
medial tibial bone bruise which was symptomatic with high 
impact activity.  

An October 1999 letter from the Commanding Officer of the 
Special Training Company to the Physical Evaluation Board 
referable to a non-medical assessment of the veteran is on 
file.  The Commanding Officer noted that the veteran was 
suffering, in pertinent part, from compartment syndrome in 
his right leg.  He was currently serving in the Basic Marine 
Platoon Support Battalion.  

Due to his condition, he had not advanced to his military 
occupational school (MOS).  He had been diagnosed within the 
11th week of basic training.  He had been in a light duty 
status in excess of 560 days.  

Information from his doctors indicated that he had received 
the maximum benefit possible from medical treatment.  His 
condition had not improved significantly to allow active duty 
service.  His physical condition had prevented him from 
participating in all Marine activities to include running, 
lifting, shooting, and marching.  


The Commanding Officer expressed his belief that the veteran 
suffered greatly from his illness which was disabling and 
would hinder his Marine Corps service.

VA conducted a general medical examination of the veteran in 
early 2000.  He reported having injured his right anterior 
leg in March 1998.  He had a lot of swelling and since that 
time experienced an anterior compartment syndrome whereby, 
when he does prolonged walking or any activity, got swelling 
of his right lower leg and pain, and had to stop.  It went 
down when he did minimal walking.  It was not a problem, but 
any exertional activity with his right lower leg, he 
developed swelling.  In his regular activities, as long as he 
was not running or doing prolonged walking, his right leg was 
okay.  

Musculoskeletal examination disclosed excellent and complete 
motion of all joints.  Examination of the right anterior shin 
showed that it was normal to evaluation.  The pertinent 
diagnostic impression was recurring right compartment 
syndrome of the right lower leg in the anterior compartment.  
There were no physical findings on examination, but the 
examiner noted the veteran had a limitation in activity.  He 
got swelling, tightness, pain, and it would potentially be 
endangered if he did any running or prolonged rapid walking 
without resting and allowing the anterior compartment to 
empty of its fluid.

In December 2001 letters the veteran's parents and 
grandparents provided their knowledge and observations of his 
having injured his right leg in service.  They observed him 
on crutches, and noted swelling and bruising of the leg from 
just below the knee all the way down to his foot.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.




The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for compartment syndrome of the right lower leg.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, service connection for compartment syndrome of the 
right lower leg.  


Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).



The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met all three requirements to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as compartment syndrome of 
the right lower leg, his service medical records are replete 
with documentation of his treatment for such disorder, and a 
VA examiner diagnosed him with such disorder on formal VA 
medical examination.

The service medical records show that the veteran required 
what appears to be prolonged treatment for right lower 
extremity symptomatology diagnosed as compartment syndrome of 
the right lower leg.  He was placed in a rehabilitation 
platoon and the Commanding Officer thereof reached the 
conclusion that his right lower extremity problem precluded 
any further useful service.  The veteran was diagnosed with 
compartment syndrome of the right lower leg in service, and 
such diagnosis was confirmed on VA medical examination.

The Board appreciates that while the VA examiner did not find 
specific evidence or symptomatic activity on examination, he 
conceded that such disorder is present and precipitated by 
exertion of the right lower extremity by the veteran.  In 
this regard, the examiner's rather detailed findings show he 
acknowledged that the veteran does in fact suffer from 
chronic compartment syndrome of the right leg which he 
further found to be recurrent in nature.  Correspondence from 
the veteran's parents and grandparents provides further 
support to the veteran's complaints of compartment syndrome 
of his right lower extremity.

For the foregoing reasons, the Board finds that the 
evidentiary record, with application of all pertinent 
governing criteria, permits a grant of entitlement to service 
connection for compartment syndrome of the right lower leg.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


ORDER

Entitlement to service connection for compartment syndrome of 
the right lower leg is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


